Title: Muscoe Livingston to the Commissioners, 21 July 1778
From: Livingston, Muscoe
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Nantes 21 July. 1778
     
     I arrived here Last night, deliverd my letters to Capt. Whippie, and shall have his Instructions for Capt. Tucker and Sett out immediately for Lorient.
     I will be Exceedingly Obligd you, to do me the Favour, to give me two, or three Lines, either to the President of congress or by way of Certificate, Mentioning, what Capt. Tucker Said of My Conduct, during my being on board the Boston; as it will be a very great Satisfaction to My Friends, and may be, Other wise Servicible to me; I for got to make this Request while in Paris, or would not now, have taken the Liberty to trouble you; I shall Return to Nantes, in five or Six days from whence I Expect to get a passage to America; So that If I am honourd with your Letters under cover to John Loyd Esqr. at this place, I shall, be Sure to get it. I have the Honour to be with Much Respect Gentln your most obet. H Ser.
     
      M. Livingston
     
    